                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:05-CR-209 JCM (GWF)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     ALLEN D. NYE,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Nye, case number 2:05-cr-00209-
               14     JCM-GWF-1.
               15            On May 31, 2018, the government filed a motion to reduce defendant Allen D. Nye’s term
               16     of imprisonment to time served. (ECF No. 174). On June 4, 2018, Nye filed a motion for a status
               17     conference with the Federal Bureau of Prisons and probation department representatives regarding
               18     the terms of his release and travel arrangements. (ECF No. 175). On that same day, the court
               19     entered an order granting the government’s motion to reduce Nye’s term of imprisonment. (ECF
               20     No. 176).
               21            Because the court has now ordered that Nye be released, a status conference is unnecessary
               22     to resolve this matter, and so the court will deny as moot Nye’s motion for a status conference.
               23            Accordingly,
               24            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for a
               25     status conference (ECF No. 175) be, and the same hereby is, DENIED as moot.
               26            DATED September 16, 2019.
               27
                                                                    __________________________________________
               28                                                   UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
